DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 21-38) and species F (figures 14-15) in the reply filed on 8/13/2021 is acknowledged.  After further consideration, claims 24-25 and 30-31 are drawn to unelected species E. Claims  24-25, 30-31 and 39-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 38 is objected to because of the following informalities:  “wherein blade” in line 6 should – wherein the blade --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 35 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 35 and 38 recite the limitation “wherein the longitudinal axis of the acoustic waveguide is aligned with the blade center line in a transverse direction”. This limitation is indefinite because it is unclear whether the term “aligned” means overlapping or parallel. For examination purposes, this is being interpreted as being parallel. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 21-23, 26-29, 32-33 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Hood (5,261,922) in view of Babaev (20120130380).


Hood fails to directly disclose: a lumen extending at least partially through the acoustic waveguide and configured to connect with a fluid source to deliver a flow of cooling liquid to at least one of the first and second sides surfaces of the ultrasonic blade.
In the same field of endeavor, namely ultrasonic cutting devices, Babaev teaches an ultrasonic cutter that includes: a lumen (43) extending at least partially through the acoustic waveguide (portion lumen asses though in figure 3) and configured to connect with a fluid source (see paragraph 0047, structured to be able to connect to a fluid source to deliver fluid) to deliver a flow of cooling liquid to at least one of the first and second sides surfaces of the ultrasonic blade (see figure 3).


As to claim 22, the combination of Hood and Babaev discloses the invention of claim 21, the combination further discloses: wherein at least one of the first or second side surfaces is planar. Examiner note’s the blade is described as planar (see claim 12 of Hood). Furthermore as seen in figure 3, each side is seen as planar. 

As to claim 23, the combination of Hood and Babaev discloses the invention of claim 22, the combination further discloses: wherein each of the first and second side surface is planar. Examiner note’s the blade is described as planar (see claim 12 of Hood). Furthermore as seen in figure 3, each side is seen as planar.

As to claim 26, the combination of Hood and Babaev discloses the invention of claim 221, the combination further discloses: wherein the ultrasonic blade further includes a first tapered surface (see figure below) and a second tapered surface (see 

    PNG
    media_image1.png
    643
    345
    media_image1.png
    Greyscale


As to claim 27, the combination of Hood and Babaev discloses the invention of claim 21, the combination further discloses: wherein the acoustic waveguide defines the lumen and a distal opening (opening seen in figure 3 of Babaev) in communication with the lumen (the waveguide defines the space the lumen passes through, thus it defines the lumen see figure 3 of Babaev). 



As to claim 29, the combination of Hood and Babaev discloses the invention of claim 28, the combination further discloses: wherein the acoustic waveguide defines only one distal opening (see figure 3 of Babaev). 

As to claim 32, the combination of Hood and Babaev discloses the invention of claim 21, the combination further discloses: wherein the cutting edge is continuous through the cutting plane (see figures 3-5 of Hood).

As to claim 33, the combination of Hood and Babaev discloses the invention of claim 32, the combination further discloses: wherein the blade body defines a perimeter (outside surface of cutting edge), and wherein cutting edge extends continuously about at least a majority of the perimeter (see figures 3-5 of Hood).

As to claim 35, the combination of Hood and Babaev discloses the invention of claim 21, the combination further discloses: wherein the ultrasonic blade defines a blade centerline longitudinally extending and bisecting the blade body (see figure below), and wherein the longitudinal axis of the acoustic waveguide is aligned with blade centerline 

    PNG
    media_image2.png
    879
    669
    media_image2.png
    Greyscale



As to claim 36, the combination of Hood and Babaev discloses the invention of claim 21, the combination further discloses: (a) a body (50 of Hood), wherein the ultrasonic blade distally projects relative to the body (see figure 1); and (b) a port fluidly 

As to claim 37, the combination of Hood and Babaev discloses the invention of claim 21, the combination further discloses: wherein the blade body has a lobe shape or a disc shape (seen as a lobe shape, see figures 3-5 of Hood).

As to claim 38, Hood discloses: A surgical instrument (device of figure 1), comprising: (a) an acoustic waveguide (48) extending along a longitudinal axis (axis going through 48 to distal end, see figure below); (b) an ultrasonic blade (26) distally projecting relative to the acoustic waveguide and in acoustic communication with the acoustic waveguide (see figure 2), wherein the ultrasonic blade defines a blade centerline (see figure below) and includes: (i) a blade body (outer surface of blade) having a lobe shape or a disc shape (seen as lobe shape), wherein blade -4-Serial No. 16/835,626centerline longitudinally extends and bisects the blade body (see figure below), wherein the longitudinal axis of the acoustic waveguide is aligned with blade centerline in a transverse direction (see figure below), (ii) a first side surface (top side, seen as left side in figure 3), (iii) a second side surface (bottom side, seen as right side in figure 3) opposite the first side surface (see figure 3), and (iv) a cutting edge (27) transversely between the first and second sides surfaces (see figures 3-5), wherein the cutting edge defines a cutting plane (plane that passes directly through cutting edge so entire cutting 
Hood fails to directly disclose: a lumen defined by the acoustic waveguide; and (d) a distal opening defined by the acoustic waveguide and in communication with the lumen, wherein the lumen is configured to connect with a fluid source to deliver a flow of cooling liquid through the distal opening and to at least one of the first and second sides surfaces of the ultrasonic blade, wherein the ultrasonic blade extends from the acoustic waveguide such that the distal opening is transversely positioned on only one of the first or second sides of the cutting plane.
In the same field of endeavor, namely ultrasonic cutting devices, Babaev teaches an ultrasonic cutter that includes: a lumen (43) defined by the acoustic waveguide (piece that lumen passes though) (defines lumen since it creates the space for lumen to pass); and (d) a distal opening (opening closest to blade see figure 3) defined by the acoustic waveguide and in communication with the lumen (see figure 3), wherein the lumen is configured to connect with a fluid source (structured to be able to connect to a fluid source, see paragraph 0047) to deliver a flow of cooling liquid through the distal opening and to at least one of the first and second sides surfaces of the ultrasonic blade (see figure 3 of Babaev).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the cooling assembly of Babaev which includes a lumen (43) defined by the acoustic waveguide; and (d) a distal opening  .



    PNG
    media_image2.png
    879
    669
    media_image2.png
    Greyscale

Claim 21 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over an alternate interpretation of Hood (5,261,922) in view of Babaev (20120130380).

As to claim 21, Hood discloses: A surgical instrument (device of figure 1), comprising:(a) an acoustic waveguide (48) extending along a longitudinal axis (axis going through 48 to distal end); (b) an ultrasonic blade (26) distally projecting relative to 
Hood fails to directly disclose: a lumen extending at least partially through the acoustic waveguide and configured to connect with a fluid source to deliver a flow of cooling liquid to at least one of the first and second sides surfaces of the ultrasonic blade.
In the same field of endeavor, namely ultrasonic cutting devices, Babaev teaches an ultrasonic cutter that includes: a lumen (43) extending at least partially through the acoustic waveguide (portion lumen asses though in figure 3) and configured to connect with a fluid source (see paragraph 0047, structured to be able to connect to a fluid source to deliver fluid) to deliver a flow of cooling liquid to at least one of the first and second sides surfaces of the ultrasonic blade (see figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the cooling assembly of Babaev which includes a lumen (43) extending at least partially through the acoustic waveguide  and 


    PNG
    media_image3.png
    780
    492
    media_image3.png
    Greyscale


.

    PNG
    media_image4.png
    788
    500
    media_image4.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Ross (20130072950): cooling system
Young (20080188878): similar cutting blade
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICH G HERBERMANN/           Primary Examiner, Art Unit 3771